 

Case 7:19-mj-02790 Document 1 Filed on 11/14/19 in TXSD Page 1 of 3

United States District Couit

 

 

 

 

AO 91 (Rev. 08/09) Criminal Complaint Southem District c of Texas
” nee
UNITED STATES DISTRICT COURT yoy 1.4. 2019
for the
Southern District of Texas David J. Bradley, Clerk
United States of America )
Vv. )
Miguel GalarzaeBueno YOB: 1973 CITIZENSHIP: Mex _ _ 7
Angelica Maria Bueno-Villa YOB: 1995 CITIZENSHIP: ) Case No. Ah ( 7 Z140 JA
Mex )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of November 3,2019-November 13, 2019 in the county of Hidalgo in the
Southern _ District of Texas , the defendant(s) violated: oa
Code Section Offense Description _
31 U.S.C. § 5332 Whoever, with the intent to evade a currency reporting requirement, knowingly

conceals more than $10,000 in currency in any conveyance and transports or
transfers such currency from a place within the United States to a place outside
of the United States or a conspiracy of.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

Y Continued on the attached sheet.

  

Complainant's signature

   

Janet Dougherty, U.S. HSI Special Agent

Printed name and title
Sworn to before me and signed in my presence.
Date: [Coren bors (Y, 22/7 fel SCL 7
pf -O Sf a uy Judge’s signature

City and state: McAllen, Texas U.S. Magistrate Judge Peter _,

Printed name and title
 

Case 7:19-mj-02790 Document 1 Filed on 11/14/19 in TXSD Page 2 of 3

!

Attachment A

On November 3, 2019, HSI McAllen Special Agents (SAs) and Task Force Officers (TFOs),

_ with assistance from Drug Enforcement Administration (DEA) TFOs and SAs and Customs and
Border Protection Air and Marine Operations (AMO), conducted surveillance of a suspected
vehicle responsible for smuggling large amounts of currency into Mexico from the United States.
The suspected currency vehicle was a Peugeot Partner van, license plate MX XFF830A;
hereinafter referred to as “the Peugeot.”

During the surveillance agents witnessed the Peugeot enter the United States through the
Progreso port of entry and drive to a McDonald’s parking lot located on Nolana Avenue in
McAllen, TX. At the McDonald’s parking lot, the driver and passenger of the Peugeot, later
identified to be LOZANO and IBARRA, additional co-conspirators, exited the vehicle and
switch vehicles with a male and female, later identified and believed to be the defendants,
GALARZA and BUENO. The defendants entered the Peugeot. The co-conspirators leave in a
red Buick. GALARZA and BUENO then drove the Peugeot to a residence located at 3901 Teal
Avenue, McAllen, TX; herein referred to as the residence. GALARZA and BUENO drove the
Peugeot into the garage and closed the garage door. Agents maintained physical surveillance of
the garage door of the residence for approximately one hour until the garage door opened again.
The. Peugeot exited the residence driven by BUENO and GALARZA and arrived at a Target
parking lot located on Nolana Avenue. There BUENO and GALARZA exit the Peugeot, and
switched vehicles yet again with LOZANO and IBARRA in the red Buick. The Buick with the
defendants BUENO and GALARZA was then driven to the residence at 3901 Teal Avenue.

Agents continued to maintain surveillance of the Peugeot from the residence to the Target

- parking lot to the Progreso, TX Port of Entry where CBPO conducted an outbound inspection of
the Peugeot. The driver of the Peugeot and the passenger both gave CBPO Martinez a negative
binding declaration for currency or monetary instruments in excess of $10,000.00, firearms, and
ammunition. Once the negative declaration was obtained for all items, the Peugeot was further
inspected and agents located a compartment in the floorboard area of the Peugeot with
approximately 107 bundles of U.S. currency wrapped in cellophane, totaling approximately
$1,294,887 in U.S. currency.

During a post Miranda interview of the driver, identified as LOZANO, he stated he drove the
Peugeot to a McDonald’s parking lot located on Nolana Avenue in McAllen, TX. LOZANO
stated he then met with unknown individuals in the McDonald’s and exchanged the keys to the
Buick and the Peugeot. LOZANO stated the unknown individuals took the Peugeot keys and
drove away to an unknown location. LOZANO stated he drove the Buick to a Target on Nolana
Avenue in McAllen, TX where he and the passenger, identified as IBARRA, shopped until the
unknown individuals returned. LOZANO stated he then met with the unknown individuals in
the Target parking lot and again exchanged keys to the Peugeot and the Buick. LOZANO stated
he had previously seen the unknown individuals on prior trips he completed similar to the one on
November 3, 2019. LOZANO stated he was paid to transport the US Currency to Mexico.

During a post Miranda interview of IBARRA, she stated she and LOZANO were supposed to
take the vehicle to Reynosa, Mexico. IBARRA stated she and LOZANO drove to a McDonald’s
 

Case 7:19-mj-02790 Document 1 Filed on 11/14/19 in TXSD Page 3 of 3

located on Nolana Avenue in McAllen, TX and drove where they exchanged the keys for the
Peugeot for the keys of the Buick. IBARRA stated her and LOZANO drove in the Buick to a
Target located on Nolana Avenue in McAllen, TX. IBARRA stated she had previously seen the
unknown individuals on prior trips she completed similar to the trip on November 3, 2019.
IBARRA stated she was paid to transport the US Currency to Mexico.

On November 13, 2019, Department of Homeland Security (DHS), Homeland Security
Investigations (HSI) McAllen, Texas Office Special Agents (SAs) and Task Force Officers
(TFOs) executed a federal search warrant on a suspected narcotics/bulk currency stash house
located at 3901 Teal Avenue, McAllen, TX.

During the execution of the search warrant, two individuals were located inside the residence,
identified as Miguel GALARZA-Bueno and Angelica Maria BUENO-Villa, the defendants.
Within the residence numerous items consistent with a narcotics/currency stash house were
found including a large amount of U.S. currency, rubber bands, latex gloves, cellophane, grease,
ledgers, and numerous cell phones. A large amount of bulk U.S. currency wrapped in rubber
bands and cellophane were found in multiple plastic bags located in the attic of the residence as
well as the kitchen.

During a post Miranda interview of BUENO, BUENO stated both her and GALARZA lived
inside the residence and are cousins. BUENO stated it was her job to separate the bills and count
the currency inside the residence. BUENO stated GALARZA would help her count the currency.
BUENO stated they would each be paid approximately $500 U.S. a week for their role in
counting the money. BUENO stated unknown individuals would arrive at the residence and
deliver the currency for BUENO and GALARZA to count. BUENO stated she believed there to
be approximately $80,000 located inside the kitchen of the residence during the execution of the
search warrant. BUENO stated she believed the currency to be proceeds of illegal activity.
BUENO stated they had previously driven to residences to pick up US currency from the
residences. BUENO stated GALARZA would always drive the vehicle including the Buick, in
which they would pick up the currency. BUENO stated unknown individuals would also drive
the vehicle into the garage and would call GALARZA’s cell phone to open the garage door when
the unknown individuals arrived at the residence. BUENO stated the unknown individuals
would hand her the currency in plastic bags once they arrived at the residence.

During a post Miranda interview of GALARZA, refused to provide a statement.
